Citation Nr: 0107107	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-23 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals, compression fracture, T-12/L-1, with localized 
spondylosis and arthritic changes, currently evaluated as 30 
percent disabling. 

2.  Entitlement to a compensable rating for left ankle 
arthralgia.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1981 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied a rating in 
excess of 30 percent for the service-connected residuals, 
compression fracture, T-12/L-1, with localized spondylosis 
and arthritic changes, granted service connection for left 
ankle arthralgia and assigned a noncompensable rating, 
effective from September 29, 1998, and granted service 
connection for degenerative joint disease of the right knee 
and assigned a 10 percent rating effective from September 29, 
1998.  In , Fenderson v. West, 12 Vet. App. 119 (1999), the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the issue of "staged" ratings and distinguished between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection -- which describes 
the present case with regard to the left ankle arthralgia 
issue and the degenerative joint disease of the right knee 
issue on appeal -- and a claim for an increased rating of a 
service connected disability.  Accordingly, these issues for 
appellate consideration are reflected on the first page of 
this decision in accordance with Fenderson.  


REMAND

The record reflects that the veteran underwent a VA 
orthopedic examination in February 1999.  A review of this 
examination report shows that it provides insufficient 
clinical findings for the Board to assess the current 
severity of the veteran's service-connected disabilities.  
Her service-connected back disability encompasses residuals 
of a compression fracture, T12/L1, including localized 
spondylosis and arthritis, and is currently assigned a 30 
percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5285, for demonstrable deformity of a vertebral body, and 
Diagnostic Code 5292, for moderate limitation of lumbar 
motion.  A VA treatment record dated in April 1998 showed 
that she had pain on lumbar motion, however in 1999, the VA 
examiner did not provide range of motion findings for either 
the thoracic or the lumbar spine and did not indicate whether 
range of motion was limited by the reported pain.  Also, no 
x-rays were taken of the lumbar spine.  With regard to the 
right knee and the left ankle, on VA examination in 1999 the 
examiner did not note whether the right knee or left ankle 
range of motion was further limited by the pain reported by 
the veteran.  Thus, it appears that the VA examination in 
1999 was not conducted according to the mandates of DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

The Board notes that it appears that the VA examiner did not 
review the claims file in conjunction with the examination.  
Additionally, the veteran has reported receiving treatment 
for her service-connected disabilities at the Togus VA 
Medical Center (VAMC), and although there are some VA 
treatment records in the claims folder, such records are 
considered to be constructively of record, and the RO should 
therefore ensure that complete VA treatment records are 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
veteran has also submitted treatment records from two private 
providers, Dr. Hellmut Bitterauf and Dr. Fuson, and the RO 
should ensure that complete treatment records from these 
providers are associated with the claims folder.  In view of 
the foregoing, the veteran should be afforded another VA 
orthopedic examination in compliance with DeLuca.  

The RO's attention is directed to the Court's decision in the 
case of DeLuca, wherein, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1999) 
or 38 C.F.R. § 4.45 (1999).  It was specified that the 
medical examiner should be asked to determine the extent of 
functional disability due to pain and determine whether the 
joint in question exhibited weakened movement, excess 
fatigability or incoordination, and such determinations, if 
feasible, should be expressed in terms of the degree of 
additional range-of-motion loss or ankylosis due to any 
weakened movement, excess fatigability or incoordination.  It 
was also held that 38 C.F.R. § 4.14 (1999) (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

The record reflects that the RO has assigned a 10 percent 
rating for the veteran's service-connected right knee 
disability, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In that regard, the Board notes that the VA General 
Counsel has addressed the question of multiple ratings when 
evaluating knee disabilities.  VAOPGCPREC 23-97 (July 1, 
1997).  It was specifically held that arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  Such an opinion suggests 
that separate ratings may be awarded for limitation of motion 
and instability.  The RO should therefore consider this 
opinion, if appropriate, in rating the veteran's service-
connected right knee disability.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that she submit the names and 
addresses of all health care providers, 
VA or private, who have treated her for 
her thoracic and lumbar spine 
disabilities, left ankle disability, and 
right knee disability since September 
1998.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
This should specifically include complete 
treatment records from the Togus VAMC, 
Dr. Hellmut E. Bitterauf, and Dr. Fuson.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination, in 
order to ascertain the nature and 
severity of her service connected back 
disability, left ankle disability, and 
right knee disability.  The claims folder 
must be reviewed by the examiner prior to 
conducting the examination (and the 
examiner should specifically note that 
the file has been reviewed).  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should note whether there 
are any further limitations due to pain 
and, if so, quantify the degree of 
additional impairment due to pain.  The 
examiner should be asked to determine 
whether the veteran's back, left ankle, 
and right knee exhibit weakened movement, 
excess fatigability, or incoordination, 
and if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the back, left ankle, and right 
knee are used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record with consideration 
being given to whether the veteran may be 
entitled to separate ratings for the 
right knee, or may be entitled to staged 
ratings pursuant to Fenderson.  If any 
action taken remains adverse to the 
veteran, she and her representative 
should be provided a supplemental 
statement of the case and a reasonable 
period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


